PER CURIAM.
Appellant appeals three orders of the trial court, each dismissing the amended complaint as to a particular defendant.
The appeals of the orders dismissing the amended complaint as against defendants Garcia and Gerjel, without prejudice and with leave to amend, are dismissed because these orders are not final orders or appealable non-final orders. Fla. R. App. P. 9.030; 9.130; McGuire v. Florida Lottery, 17 So.3d 1276 (Fla. 1st DCA 2009).
The trial court’s order dismissing the amended complaint with prejudice as against defendant Taylor is affirmed. The acts complained of in the amended complaint were committed within Judge Taylor’s capacity as a trial judge while presiding over a case pending before the court, specifically, ruling against Mr. Pullins in that case. Accordingly, the trial court in this ease correctly found that judicial immunity bars the action. Fuller v. Truncale, 50 So.3d 25, 28 (Fla. 1st DCA 2010); Cunningham v. Florida Dep’t of Children & Families, 782 So.2d 913 (Fla. 1st DCA 2001).
THOMAS, MARSTILLER, and BILBREY, JJ., concur.